EXHIBIT 10.1


PROFESSIONAL SERVICES AGREEMENT


THIS AGREEMENT is made and entered into effective as of 20th day of January,
2011 (the “Effective Date”) by and between Crosby (Hong Kong) Limited, a
merchant banking entity having an office and place of business at 2401 Winsome
House, 73 Wyndham Street, Central, Hong Kong (“Crosby") and Evergreen Energy
Inc. having an office and place of business at 1225 Seventeenth Street, Suite
1300, Denver, Colorado, 80202 ("Company"); Company and Crosby being hereinafter
sometimes referred to collectively as the "Parties".


RECITALS


WHEREAS, the Company is considering various financial and strategic alternatives
and desired to engage  Crosby to advise the Company on regarding these
alternatives.


THEREFORE, in consideration of the premises and of the obligations to be
performed and covenants to be kept by the Parties, the Parties agree that Crosby
will provide the services set forth below and is qualified and willing to
perform the services in accordance with the provisions of this Agreement.


ARTICLE I
SCOPE OF WORK


1.1           The Work.  Subject to the terms and conditions of this Agreement,
the Company hereby engages Crosby to provide financial advisory services to the
Company regarding financial and strategic alternatives.  Crosby shall not
discuss its services with any person or entity that has not been approved by the
Company. Unless covered by a Confidentiality Agreement, Crosby is not authorized
to give any information or to make any representation that is material
non-public information.  Such services, as they may be amended from time to time
by written agreement of the Parties, are hereinafter sometimes referred to
herein as (the "Work").


1.2           Compliance with Laws.  Crosby shall perform the Work in a
professional and competent manner, in accordance with the terms of this
Agreement and all applicable laws, rules, orders and regulations of any
governmental or quasi-governmental agency having jurisdiction over the Work or
the Parties.


ARTICLE II
SCHEDULE OF WORK


2.1           Commencement of Work.  The Work shall be commenced by Crosby on or
before the Effective Date.


2.2           Unforeseeable Delays.  Whenever the time for performance of any
act hereunder is limited, prevented or delayed by any unforeseeable factor or
circumstances beyond the reasonable control of the party obliged to perform and
which said party could not

 
1

--------------------------------------------------------------------------------

 

have avoided by the use of reasonable diligence, such as acts of God, fires,
floods, strikes, shortage of materials and supplies, labor interruptions in
delivery or transportation, inclement weather, insurrections, or mob violence,
embargoes, war or other disabling causes, the time for the performance of any or
such act or obligation shall be extended for the period equal to the extent of
such delay.


ARTICLE III
COMPENSATION


3.1            Cash Fee.   The Company shall pay Crosby a one time fee of USD
$663,750.00 as consideration for the advisory services provided under this
Agreement, such fee due and payable on or before March 1, 2011.
 
3.2             Warrants. As additional compensation for its Work, the Company
will issue to Crosby or its assigns, for an aggregate consideration of $1.00,
warrants to purchase 283,654 shares of Company stock at a strike price of
$2.60/share and a three year term.  The Warrants shall be issued concurrently
with the payment of the cash fee.
 
ARTICLE IV
INDEPENDENT CONTRACTOR RELATIONSHIP,
INDEMNIFICATION AND AUTHORITY


4.1           Independent Contractor.  The Work shall be performed by Crosby as
an independent contractor.  Crosby shall not constitute or be deemed to be an
employee, servant, agent or representative of Company for any purpose whatsoever
unless and except as specifically so provided in this Agreement.  All employees,
agents and permitted subcontractors of Crosby shall be under the direct charge
of Crosby and shall also be independent contractors as regards their
relationship with Company.


4.2           Indemnification.  Crosby assumes full risk and responsibility for
all activities undertaken pursuant to this Agreement and agrees to indemnify and
hold Company, its officers, directors, employees and affiliated companies
harmless from any loss, injury, damage, liability or claim of any third party of
any kind or character arising out of Crosby's negligent performance of its
services hereunder or the payment of any compensation to Crosby.  This provision
shall survive termination of this Agreement.


ARTICLE V
TERM AND TERMINATION


5.1           Termination.  This Agreement shall terminate on the first of the
following events to occur:


5.1.1
Agreement by the Parties.



5.1.2
Completion of the Work and payment by the Company of Crosby's final statement.


 
2

--------------------------------------------------------------------------------

 


5.1.3
The 30th day after Notice of Termination given by either Party to the other
Party.

 
ARTICLE VI
NOTICE


6.1           All formal notices ("Notices") shall be addressed as set forth in
the first paragraph.  All Notices shall be given by (1) personal delivery or by
electronic communication with a confirmation copy sent by mail, return receipt
requested or (2) by registered or certified mail, return receipt requested.  All
Notices shall be effective and shall be deemed delivered (i) if by personal
delivery on the date of delivery, (ii) if by electronic communication on the
next business day following transmittal, and (iii) if solely by mail on the date
of actual receipt.  Company or Crosby may change its address for notice from
time to time by so notifying the other in accordance with this Article.


ARTICLE VII
SOLE AGREEMENT AND MODIFICATION


7.1           This Agreement contains and sets forth the entire agreement
between Company and Crosby with respect to the subject matter hereof, all
previous agreements between them with respect to the subject matter hereof being
expressly superseded and replaced hereby.  Except as provided in Article IV, no
modification, alteration, or extension of this Agreement shall be effective
unless in writing executed by the Parties subsequent to the date of this
Agreement.


ARTICLE VIII
CONTROLLING LAW


8.1           This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Colorado except those addressing conflicts of law.


ARTICLE IX
SUCCESSORS AND ASSIGNS


9.1           This Agreement shall be binding upon and inure to the benefit of
the respective successors and permitted assigns of Company and Crosby.


IN WITNESS of this Agreement the Parties have set forth their signatures below.




COMPANY:
 
CROSBY:
     
Evergreen Energy Inc.
 
Crosby (Hong Kong) Limited
           
By:   /s/ Thomas H. Stoner, Jr.
 
By:  /s/ Waseem Shiraz
     
Name: Thomas H. Stoner, Jr.
 
Name: Waseem Shiraz
Title: CEO
 
Title: Director

 
 
3